DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

This Office Action is in response to correspondence filed 15 January 2020 in reference to application 16/743,117.  Claims 1-20 are pending and have been amended.

Response to Amendment
The preliminary amendment filed 22 January 2020 has been accepted and considered in this office action.  Claims 1, 2, 8, 11, 12, and 18 have been amended.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.   

Claims 1, 4-11, and 14-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 7-12 and 1-6 of U.S. Patent No. . Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of 10,540,140 anticipate the instant claims as laid out in the chart below.

Instant Application
US Patent 10,540,140
Claim 1: A system comprising: 
Claim 7: A system comprising: 
a processor; 
a processor; and 
a gesture recognition module; 
identify a non-tactile gesture event
a speech recognition module; and 
identifying a speech event in an audio stream
a computer-readable storage medium storing instructions which, when executed by the processor, cause the processor to perform operations comprising: 
a computer-readable storage medium storing instructions which, when executed by the processor, cause the processor to perform operations comprising
receiving, at the speech recognition module, speech from a person within a predefined space ; 
monitoring an audio stream associated with a non-tactile gesture input stream; identifying a speech event in an audio stream
identifying, by the gesture recognition module, a gesture from the person; and 
analyzing data from the non-tactile gesture input stream to identify a non-tactile gesture event;
generating a command based on the speech and the gesture, wherein a temporal window associated with processing the speech is either modified or unmodified from an original temporal window associated with the speech based on the gesture.
and processing the speech event and the non-tactile gesture event within the temporal window to produce a multimodal command, wherein the temporal window comprises one of a modified temporal window representing a change from an original temporal window associated with the speech event or the original temporal window associated with the speech event and which is unchanged based on a type of the non-tactile gesture event
Claim 4: The system of claim 1, wherein the temporal window associated with processing the speech is either modified or unmodified from the original temporal window associated with the speech based a type of the gesture.
Claim 7: wherein the temporal window comprises one of a modified temporal window representing a change from an original temporal window associated with the speech event or the original temporal window associated with the speech event and which is unchanged based on a type of the non-tactile gesture event
Claim 5: The system of claim 1, wherein the gesture is associated with parameters 
Claim 8:  The system of claim 7, wherein the type of the non-tactile gesture event is 
Claim 6: The system of claim 1, wherein the temporal window comprises a sliding time window with a width in time that depends on a type of the gesture.
Claim 9: The system of claim 7, wherein the temporal window comprises a sliding time window with a width in time that depends on the type of the non-tactile gesture event
Claim 7: The system of claim 1, wherein the gesture is chosen from a set of gestures.
Claim 10: The system of claim 7, wherein the type of the non-tactile gesture event is chosen from a set of gestures.
Claim 8: The system of claim 1, wherein processing the speech and the gesture comprises carrying out the command.
Claim 11: The system of claim 7, wherein processing the speech event and the non-tactile gesture event comprises carrying out the multimodal command.
Claim 9: The system of claim 1, wherein the temporal window associated with the speech and the gesture is further associated with other data separate from speech data or gesture data
Claim 12: The system of claim 7, wherein determining the temporal window associated with the time of the speech event and based on the type of the non-tactile gesture event is further based on other data separate from speech event data or non-tactile gesture event data.
Claim 10: The system of claim 1, wherein the gesture comprises a medical procedure gesture or a non-tactile gesture.
Claim 7: a non-tactile gesture input 
Claim 11: A method comprising: 
Claim 1: A method comprising:
receiving, at a speech recognition module configured on a computing device, speech from a person within a predefined space: 
monitoring an audio stream associated with a non-tactile gesture input stream; identifying a speech event in an audio stream;
identifying by a gesture recognition module of the computing device, a gesture from the person; and 
analyzing, via a processor, data from the non-tactile gesture input stream to identify a non-tactile gesture event;
generating, via a processor of the computing device, a command based on the speech and the gesture, wherein a temporal window associated with processing the speech is either modified or unmodified from an original temporal window associated with the speech based on the gesture.
processing the speech event and the non-tactile gesture event within the temporal window to produce a multimodal command, wherein the temporal window comprises one of a modified temporal window representing a change from an original temporal window associated with the speech event or the original temporal window associated with the speech event and which is unchanged based on a type of the non-tactile gesture event.
Claim 14: The method of claim 11, wherein the temporal window associated with processing the speech is either modified or unmodified from the original temporal window associated with the speech based a type of the gesture.
Claim 1: wherein the temporal window comprises one of a modified temporal window representing a change from an original temporal window associated with the speech event or the original temporal window associated with the speech event and which is unchanged based on a type of the non-tactile gesture event.
Claim 15: The method of claim 11, wherein the gesture is associated with parameters describing specific three-dimensional characteristics of the gesture.
Claim 2: The method of claim 1, wherein the type of the non-tactile gesture event is associated with parameters describing specific three-dimensional characteristics of the non-tactile gesture event.
Claim 16: The method of claim 11, wherein the temporal window comprises a sliding time window with a width in time that depends on a type of the gesture.
Claim 3: The method of claim 1, wherein the temporal window comprises a sliding time window with a width in time that depends on the type of the non-tactile gesture event.
Claim 17: The method of claim 11, wherein the gesture is chosen from a set of gestures.
Claim 4: The method of claim 1, wherein the type of the non-tactile gesture event is chosen from a set of gestures.
Claim 18: The method of claim 11, wherein processing the speech and the gesture comprises carrying out the command.
Claim 5: The method of claim 1, wherein processing the speech event and the non-tactile gesture event comprises carrying out the multimodal command.
Claim 19: The method of claim 11, wherein the temporal window associated with the speech and the gesture is further associated with other data separate from speech data or gesture data.
Claim 6: The method of claim 1, wherein determining the temporal window associated with the time of the speech event and based on the type of the non-tactile gesture event is further based on other data separate from speech event data or non-tactile gesture event data.
Claim 20: The method of claim 11, wherein the gesture comprises a medical procedure gesture or a non-tactile gesture.
Claim 1: non-tactile gesture input



Claims 2, 3, 12, and 13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 7 and 1 of U.S. Patent No. 10,540,140 in view of Marquart et al. (US PAP 2005/0267722).

Consider claim 2, US Patent 10,540,140 anticipates the system of claim 1, but does not specifically claim wherein the predefined space comprises a medical room.
In the same field of multimodal input, Marquart teaches wherein the predefined space comprises a medical room (0020, speech and audio input may be used to assist surgical procedure).
Therefore it would have been obvious to one of ordinary skill in the art at the time of invention to use multimodal inputs in the medical setting as taught by Marquart in the system of 10,540,140 in order to increase surgical accuracy (Marquart 0009).

Consider claim 3, US Patent 10,540,140 anticipates the system of claim 1, but does not specifically claim wherein the gesture relates to a medical procedure.
In the same field of multimodal input, Marquart teaches wherein the gesture relates to a medical procedure (0020, speech and audio input may be used to assist surgical procedure).
Therefore it would have been obvious to one of ordinary skill in the art at the time of invention to use multimodal inputs in the medical setting as taught by Marquart in the system of 10,540,140 in order to increase surgical accuracy (Marquart 0009).

Consider claim 12, US Patent 10,540,140 anticipates the method of claim 11, but does not specifically claim wherein the predefined space comprises a medical room.
In the same field of multimodal input, Marquart teaches wherein the predefined space comprises a medical room (0020, speech and audio input may be used to assist surgical procedure).


Consider claim 13, US Patent 10,540,140 anticipates the method of claim 11, but does not specifically claim wherein the gesture relates to a medical procedure.
In the same field of multimodal input, Marquart teaches wherein the gesture relates to a medical procedure (0020, speech and audio input may be used to assist surgical procedure).
Therefore it would have been obvious to one of ordinary skill in the art at the time of invention to use multimodal inputs in the medical setting as taught by Marquart in the system of 10,540,140 in order to increase surgical accuracy (Marquart 0009).

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “gesture recognition module” and “speech recognition module” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Allowable Subject Matter
Claims 1-20 would be allowable if rewritten or amended or a terminal disclaimer filed to overcome the rejection(s) under non-statutory double patenting doctrine set forth in this Office action.  The following is a statement of reasons for the indication of allowable subject matter:  

Consider claim 1,  the closest prior art of record, Faisman et al. (US PAP 2012/0044183) teaches a system comprising: 
a processor (0004, desktop computer, known to contain processors); 
a gesture recognition module (0021-23, non speech inputs such as cameras); 
a speech recognition module (0032, speech recognition); and 
a computer-readable storage medium storing instructions which, when executed by the processor (0004, desktop computer, known to contain memory), cause the processor to perform operations comprising: 
predefined space (0032 receive and process speech from user) ; 
identifying, by the gesture recognition module, a gesture from the person (0032, 0019, analyzing input form other modality, which may include gestures); and 
generating a command based on the speech and the gesture (figure 1, application control and output), 
While Faisman generally teaches setting listening windows based on different input modalities, Faisman, nor any other prior art of record specifically teaches “wherein a temporal window associated with processing the speech is either modified or unmodified from an original temporal window associated with the speech based on the gesture.”  Therefore claim 1 contains allowable subject matter.

Claim 11 contains similar subject matter as claim 1 and therefore contains allowable subject matter as well.

Claims 2-10 and 12-20 depend on and further limit claims 1 and 11 and therefore contain allowable subject matter as well. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS C GODBOLD whose telephone number is (571)270-1451.  The examiner can normally be reached on 7:30-12 Monday and Friday, 7:30-6 Tuesday-Thursday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on (571) 272-7602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DOUGLAS GODBOLD
Examiner
Art Unit 2658



/DOUGLAS GODBOLD/Primary Examiner, Art Unit 2658